



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Dreger,









2014 BCCA 54




Date: 20140131

Docket: CA041105

Between:

Regina

Respondent

And

Corrina Dawne
Dreger

Appellant




Before:



The Honourable Mr. Justice Tysoe

The Honourable Madam Justice Bennett

The Honourable Mr. Justice Goepel




On appeal from: An
order of the Provincial Court of British Columbia,
dated May 3, 2013, (
R. v. Dreger
, Nanaimo Registry No. 75876-1)

Oral Reasons for Judgment




Counsel for the Appellant:



F. Arbabi





Counsel for the Respondent:



S. Hulko





Place and Date of Hearing:



Vancouver, British
  Columbia

January 28, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 31, 2014








Summary:

The appellant pleaded guilty
to fraud and was sentenced to five years imprisonment. She appealed her
sentence. Held: The appeal was granted and the sentence was reduced to four
years imprisonment. The sentencing judge erred in treating the appellants
perceived lack of remorse as an aggravating factor. The restitution order made
by the sentencing judge was upheld.

[1]

BENNETT J.A.
: Corrina Dreger was employed for seven years by
Collins Custom Contracting Corporation (the Company), a small family owned
company located in Parksville, B.C. Ms. Dreger was the bookkeeper for the
company and, in that trusted position, defrauded her employer of $245,514.05,
over a period of about seven years. She was sentenced to five years
imprisonment, and now applies for leave to appeal this sentence.

I. FACTS

[2]

The Company has been in the business of building custom, high end homes
for 35 years. John Collins is the principal of the company, which has about 47
employees. Ms. Dreger was hired on April 29, 2002. She set up the accounting
and bookkeeping systems, using Simply Accounting. This program allows for
credits and debits to be allocated to different categories, including
shareholders loans. Only Ms. Dreger and Mr. Collins had full access to the
accounts. Mr. Collins trusted Ms. Dreger implicitly. When he was away he would
leave signed blank cheques for her to deal with payments that needed to be
made. She handled millions of dollars each year.

[3]

In December 2003, Ms. Dreger wrote herself two cheques: one for $400 and
one for $100. She posted those cheques to shareholders loans. Over the course
of the next seven years, Ms. Dreger took money from the company to pay for her
Visa and other household bills, and sometimes double paying herself. She took approximately
$1900 in 2005, $700 in 2006, $16,000 in 2007, $24,000 in 2008, $47,000 in 2009,
$63,000 in 2010, $100,000 in 2011, and $4,000 in 2012 before she was caught.

[4]

Her Visa bill reflects that she spent money on day-to-day living
expenses, trips, lottery tickets, cash advances, clothing, restaurants, and so
on. Her salary began at $14.00 per hour in 2002, and had risen to $17.00 per
hour in 2012.

[5]

During the course of her employment, Mr. Collins paid for her to attend
hockey games in Vancouver, paid to finish the home she purchased with her
parents, bought appliances for the home, gave her a generous leave when her
father was ill and loaned her a down payment for her house.

[6]

Each year the significant losses endured by the company as a result of
the fraud came to light at the financial year end (January 31), which took away
from profit-sharing and bonuses for other employees and put Mr. Collins in a
position where he did not know if he could continue with projects.

[7]

When he asked Ms. Dreger about the financial difficulties, she blamed
the losses on Mrs. Collins extravagant spending habits. Unfortunately, Mr.
Collins believed Ms. Dreger, and not his wife. When the fraud came to light,
the marriage ended, in part because of Mr. Collins misplaced distrust of his
wife.

[8]

Ms. Dregers brother, Ken Dreger, was the outside accountant responsible
for auditing the companys books. When he asked her about some of the expenses,
she told him the company had a bad spending habit. There is no suggestion that
Mr. Dreger was complicit in the fraud.

[9]

In March 2011, Ms. Dreger went on stress leave. A new bookkeeper, Ms.
Ruf, was hired to replace her. Ms. Ruf began to go through the accounts and
bank reconciliations. She found a number of problems with the accounts,
including a Visa card that had significant payments made to the account, but
could not be located within the company. After considerable checking, she and
Mr. Collins discovered that Ms. Dreger was the owner of the Visa card.

[10]

On May 19, 2011, Mr. Collins contacted the RCMP and retained a forensic
accounting firm to conduct a complete audit. The fraud in excess of $245,000
was discovered.

[11]

Mr. Collins confronted Ms. Dreger with the fraud on May 31, 2011.
Initially, she denied the acts, but then admitted she committed the fraud.

[12]

She was charged on October 4, 2012, and pleaded guilty on January 29,
2013. She consented to a civil judgment in the sum of the fraud, eliminating the
need for a civil trial in the matter.

[13]

An order for restitution was made as part of the sentence. Ms. Dreger
has paid nothing towards restitution since being caught in May 2011.

A. Ms. Dregers Circumstances

[14]

Ms. Dreger is now 45 years old. She grew up in a stable family
environment, although the family moved frequently for her fathers work. She
completed high school in Nanaimo and worked at a variety of jobs. Her son was
born in 1992. Unfortunately, her sons father, her fiancé, was killed in a
trucking accident in 1994. She returned to college in her early thirties. When
she was hired by Mr. Collins in 2002, Ms. Dreger was around 33 years old. She
had just finished an office administration and bookeeping course at Malaspina
College, and was the single parent of a ten year old son.

[15]

When she began stealing from Mr. Collins, she was living a very frugal
existence. She came to enjoy the more comfortable lifestyle she had as a result
of stealing from Mr. Collins, and her fraud escalated significantly.

[16]

Ms. Dreger reunited with an old friend and they married in June 2009.
Unfortunately, her new husband died in November 2009 from a diabetes related
illness.

[17]

Ms. Dregers father died after the offences were revealed, but before
she was sentenced.

[18]

She has been diagnosed with an anxiety disorder, and takes medication
for this condition.

[19]

Ms. Dreger submitted a letter to the sentencing judge expressing her
remorse.

I cannot express how ashamed I am of the actions and choices
that I had taken that have brought me to this point in my life and I regret all
of the pain, the hurt and the broken trust that I have caused to John Collins
and wish that I could take it all back.

I used to blame how John treated me as to why I did it but I
can't blame others as no one forced me to do what I did. Getting caught helped
me face how bad things had gotten in my life. I am not a bad person and I am
working at changing my life as I don't want what I did to define me or my life.
I accept whatever the court feels is an appropriate punishment and I look
forward to paying for my crime and moving past it.

I would like to take this time to apologize to the court, to
Mr. Collins, and to my family for all of the trouble and turmoil that I have
caused. I'd also like to apologize to my family for the shame and the
embarrassment that I have brought to them and to thank them for all of the
support, understanding, and unconditional love that they have given to me in
spite of this.

Thank you.

[20]

On the date of the sentencing, the Crown produced a print-out from a
website blog that had been written by Ms. Dreger. In it she talks about her
life, and her dream job. She then makes unfounded and derogatory allegations
against her employer, and indicates his conduct is why she left her job. She does
not mention the fraudulent acts.

B. Victim Impact

[21]

The offence had a serious impact on Mr. Collins. His business was significantly
damaged, and he is still trying to rebuild it. His marriage fell apart and, he
lost his family. He feels completely betrayed by Ms. Dregers actions. He
stated:

It is impossible to put into
words the amount of stress, strain and anguish that I have endured and am still
enduring every day. The large financial losses are just a small part of this.
The personal loss to me can never be repaired.

[22]

At the sentencing hearing, counsel agreed that the normal range of
sentence was three to five years. Counsel for Ms. Dreger sought a conditional
sentence order and the Crown sought a four year sentence.

C. Sentencing Judges Reasons

[23]

The sentencing judge set out the circumstances of the offence, and then
discussed the sentencing range, which, as noted above, was agreed to be between
three and five years. He referred to this courts decision in
R. v. Gaugler
,
2011 BCCA 508, and quoted this court in terms of the range:

The Crown sought a sentence in
the range of three to five years. This position, no doubt, reflects the guilty
plea and other mitigating factors, as the outside end of the sentencing range
is potentially much higher.

The sentencing judge then said, I think it more accurate to
say that the range of sentence in this kind of case
where there is a guilty
plea
is three to five years (emphasis added).

[24]

He then said that the second mitigating factor was that Ms. Dreger had
no criminal record. He said this was true of many of the cases put before the
court. He concluded that this was not a mitigating factor that could reduce the
sentence below three to five years.

[25]

He then considered the aggravating factors, which I have summarized as
follows:

1) Ms. Dreger exposed her brother to
the risk of criticism and perhaps professional disciplinary proceedings.

2) The offences had a severe impact on
Mr. Collins and his company, which is an aggravating circumstance under s.
380.1 of the
Criminal Code
, R.S.C. 1985, c. C-46.

3) The offence was a breach of trust.

4) There had been no attempt at restitution.

5) Her expression of remorse lacked
genuineness.

[26]

As for the impact of the offence on Mr. Collins, and specifically its
role in the break-up of Mr. Collins marriage, the sentencing judge said this:

[20]      Mr. Collins and his wife have since parted company.
He takes responsibility for that. He says that a very significant factor in the
breakup of their marriage was the false accusation which he levied against his
wife and, as he puts it, the fact that he chose to believe Ms. Dreger rather
than his wife. I can well imagine the agony that has caused him.

[21]      Sadly, even at this
trial, Ms. Dreger does not take responsibility for that. She says, through her
counsel, that the Collins marriage was on the rocks anyway. That is very
distressing.

[27]

In submissions, counsel for Ms. Dreger had said this about the marriage:

And she felt that this marriage
was already deteriorating. It was her understanding well before the fraud was
discovered that Mr. Collins and his spouse had been separated and that the
ultimate demise of the marriage, shes certainly not questioning it was
contributed to by her fraud, but she wants it to be clear that it may be a
mistake for Your Honour to conclude that because of her fraud, that caused the
marriage to end. Life is much more complicated than that, and I submit that her
version of it perhaps has a ring of

ring of truth to it.

[28]

The sentencing judge later found that this submission detracted from the
genuineness of her expression of remorse because she did not accept
responsibility for the impact the fraud had on Mr. Collins marriage.

[29]

In assessing the authenticity of Ms. Dregers remorse for the fraud the
sentencing judge said:

[24]      A fourth aggravating factor is my concern at the
expression of remorse made by Ms. Dreger here at the sentencing hearing. When
first confronted with her fraud by Mr. Collins, she said, I am sorry. I dont
know why I did it. Here at the sentencing hearing, she made a much more
fulsome expression of remorse for the fraud but not, as I hear her, for the
impact on Mr. Collins marriage.

[25]      I am concerned about
the sincerity of that expression of remorse by the fact that there is, even
today, posted on a website used by Ms. Dreger, a public statement accusing Mr.
Collins of sexually harassing her and mentally abusing her during the course of
her employment. The fact that she could make that allegation in a public forum,
even today, indicates to me a lack of sincere concern for the impact which her
crime has had upon Mr. Collins.

[30]

The sentencing judge concluded that these aggravating factors
justified a sentence at the upper end of the range, and as noted, imposed a
sentence of five years.

II. LAW

[31]

At the commencement of the offence in 2003, the maximum penalty for
fraud pursuant to s. 380 of the
Criminal Code
was ten years. On
September 15, 2004, the legislation was amended and the maximum penalty
increased to 14 years. At the same time, s. 380.1 came into force, which
codified aggravating circumstances for the purpose of sentencing in fraud
cases. Section 380.1 was amended again on November 1, 2011, adding more
aggravating circumstances, one of which was relied on by the sentencing judge and
is set out below:

(
c.1
) the offence had
a significant impact on the victims given their personal circumstances
including their age, health and financial situation.

[32]

The sentencing judge was correctly told that the maximum sentence was
ten years.

[33]

Section 11(i) of the
Canadian Charter of Rights and Freedoms
states:

11. Any person charged with an offence has the right

(i) if found guilty of the
offence and if the punishment for the offence has been varied between the time
of commission and the time of sentencing, to the benefit of the lesser
punishment.

[34]

The question of whether the increase in the available maximum penalty
(14 years from ten years) fell under s. 11(i) was not argued in this appeal,
and I do not think it affects the resulting sentence as the sentencing judge
was aware of the ten year maximum.

[35]

It also was not argued that the change in the
Criminal Code
sections presented a
Charter
issue, however, given the sentencing
judges reliance on s. 380.1(
c.1
), which was not in force at the
time the offences were committed, it is appropriate to address it. In terms of
the recent codification of aggravating factors, it is clear that the effect of
fraud on vulnerable victims would have been an aggravating factor that could
have been taken into account by a sentencing judge regardless of the amendment.
Thus, it was an appropriate factor for the sentencing judge to consider in this
case.

III. THE PARTIES POSITIONS

[36]

Ms. Dreger submits that the sentencing judge erred in his analysis of
the submissions before him, and in his reliance on factors which were not, in
law, aggravating factors. She submits that the sentence should be reduced to
three years.

[37]

The Crown submits that the sentencing judge did not err, but if he did,
the sentence was not demonstrably unfit and the appeal should be dismissed.

IV. DISCUSSION

[38]

The standard of appellate review of a sentence is well-known, and set
out in
R. v. C.A.M.
, [1996] 1 S.C.R. 500 at para. 90:

Put simply,
absent an error in principle, failure to consider a relevant factor, or an
overemphasis of the appropriate factors, a court of appeal should only
intervene to vary a sentence imposed at trial if the sentence is demonstrably
unfit. Parliament explicitly vested sentencing judges with a
discretion
to
determine the appropriate degree and kind of punishment under the
Criminal
Code.

[39]

I would first like to discuss the so-called range of sentence. At the
time of the commission of these offences, there was no minimum sentence (one
was introduced in 2011 for offences where the sum stolen was in excess of $1
million). Therefore, the theoretical range of sentence was a suspended sentence
(or fine) and ten years (now 14) in prison.

[40]

The range of sentence is, in part, an expression of the parity principle
found in s. 718.2(
b
) of the
Criminal Code
:

(
b
) a sentence should be similar to sentences
imposed on similar offenders for similar offences committed in similar
circumstances.

[41]

In
R. v. A.J.C.; R. v. Joseph
,

2004 BCCA 268 at para. 35,
186 C.C.C. (3d) 227, Finch C.J.B.C. said that sentencing ranges serve merely
as guidelines and are not conclusive of the appropriate sentence in any given
case. In
R. v. D.D.
(2002), 163 C.C.C. (3d) 471 (Ont. C.A.) at para.
33, Moldaver J.A. said:

Before going further, I wish to
emphasize that the ranges which I have identified are not meant to be fixed and
inflexible. On the contrary, sentencing is not an exact science and trial
judges must retain the flexibility needed to do justice in individual cases. The
suggested ranges are merely guidelines designed to assist trial judges in their
difficult task of fashioning fit and just sentences in similar cases.

[42]

Indeed, in
R. v. Nasogaluak
,
2010 SCC 6, the Court said, at para. 44:

The wide discretion granted to
sentencing judges has limits. It is fettered in part by the case law that has
set down, in some circumstances, general ranges of sentences for particular
offences, to encourage greater consistency between sentencing decisions in
accordance with the principle of parity enshrined in the
Code
.
But it
must be remembered that, while courts should pay heed to these ranges, they are
guidelines rather than hard and fast rules. A judge can order a sentence
outside that range as long as it is in accordance with the principles and
objectives of sentencing. Thus, a sentence falling outside the regular range of
appropriate sentences is not necessarily unfit.
Regard must be had to all
the circumstances of the offence and the offender, and to the needs of the
community in which the offence occurred.

[Emphasis added.]

[43]

In this case, the sentencing judge
concluded that the range of sentence for fraud with a guilty plea was three to
five years. In finding this, he relied on this courts observation in
Gaugler
,
noted above. In concluding this was the appropriate range, the sentencing judge
failed to take into account that Ms. Gaugler stole $2.4 million dollars over a
ten-year period, which is the rationale behind saying the range could have been
much higher. She received a sentence of four years. Thus, the sentencing judge
began with a wrong premise, and as a result, did not give sufficient weight to Ms.
Dregers guilty plea.

[44]

I turn to the aggravating and mitigating circumstances. These factual
circumstances help the judge to craft a sentence, along with the principles of
sentencing, and in particular, the fundamental principle of proportionality (s.
718.1,
Nasogaluak
at paras. 41-42) where the judge examines the moral
blameworthiness of the offender and the circumstances of the offence.

[45]

Simply, an aggravating factor is one that will tend to increase the
severity of the sentence, whereas a mitigating factor will weigh in favour of a
more lenient sentence. If the accused disputes an aggravating factor the Crown
has the burden of proving the factor beyond a reasonable doubt:
R. v.
Gardiner
, [1982] 2 S.C.R. 368. If the Crown disputes a mitigating factor,
the accused has to prove the factor on a balance of probabilities:
s. 724(3)(
d
) of the
Criminal Code
. The accused is not
entitled to rely on disputed mitigating factors in the absence of such proof:
R.
v. Holt
(1983), 4 C.C.C. (3d) 32 at 51-52 (Ont. C.A.) , leave to appeal
refd [1983] S.C.C.A. No. 474.

[46]

In this case, the sentencing judge correctly considered the breach of
trust as an aggravating factor. He also correctly identified the significant
detrimental effect on Mr. Collins and his company as an aggravating factor.
While there was no evidence that Ms. Dregers brother was facing criticism or
disciplinary proceedings, it is a reasonable inference that the outside auditors
would likely face difficulties as a result of her conduct. Ms. Dreger did not
dispute this fact when alleged by the Crown, and in my view, the effect on
others is a relevant circumstance to consider.

[47]

Where the sentencing judge erred is in his treatment of Ms. Dregers
remorse. It is clear from the reasons that the sentencing judge did not accept
her expression of remorse as genuine, which he is entitled to do, however, he
went on to treat this as an aggravating factor.

[48]

The sentencing judge considered the fact that she did not make any
effort at restitution, that, in his view, she did not accept responsibility for
the demise of Mr. Collins marriage, and that she posted the blog. The judge
considered these as factors that detracted from her expression of remorse
and
as aggravating factors
.

[49]

Courts of appeal are not consistent on the question of whether lack of
remorse can ever be an aggravating factor in sentencing. The New Brunswick
Court of Appeal in
R. v. Nash
2009 NBCA 7, leave to appeal refd [2009]
S.C.C.A. No. 131, stated that a failure to express remorse could only be
considered an aggravating factor in exceptional circumstances. The Nova Scotia Court
of Appeal has set out a similar principle:
R. v. Hawkins
, 2011 NSCA 7.

[50]

However, this Court has been clear that lack of remorse is not an
aggravating factor. In
R. v. Muhammad
, 2004 BCCA 396 at paras. 9-10,
Hall J.A. said this:

[9]        I had occasion, recently in a case, to refer to
the
Zeek
[
R. v. Zeek
, 2004 BCCA 42] case and other cases that
dealt with this difficult question of how remorse is to be treated in questions
of sentence. The principle that I gleaned from the cases is that lack of
remorse is not an aggravating factor, but if an accused displays remorse that
is something that can work in favour of an accused person. The way I would put
it is that lack of remorse is a somewhat neutral factor in sentencing, but if
an accused demonstrates remorse, it may lead the court to conclude that the
accused has begun on the road to rehabilitation by recognizing that the conduct
he or she engaged in was unacceptable. To that extent remorse can be treated as
a positive circumstance that might reduce what would be an otherwise fit
sentence for a particular offence.

[10]      In the instant case, I
consider that the learned trial judge fell into error when she stated that lack
of remorse could be an aggravating factor. That however, leaves the question at
large as to whether or not that particular error should lead to the allowance
of this appeal. I note that in the
Zeek
case, although it was found to
be error to treat lack of remorse as an aggravating circumstance, that appeal
was dismissed because the court was not persuaded that the sentence imposed was
an unfit one.

[51]

The issue was not fully argued in this appeal, thus I would not entirely
close the door to an argument that a lack of remorse could be an aggravating
factor in the most exceptional case; where, for example, it demonstrated that
the accused, by virtue of his attitude toward his offending, was a risk to the
public. If such an exception exists, this case does not fall within it, and in
my respectful opinion, the sentencing judge erred by treating a lack of remorse
as an aggravating factor.

[52]

The next question is whether those errors led the sentencing judge to
impose a demonstrably unfit sentence. In my respectful view, it did.

[53]

We have been referred to a number of sentencing decisions from all
courts in this province. Each case will turn on its own facts. We were provided
with sentences within the range of three to five years, and while I agree that
this offender fits within that range, it would be incorrect to see this as an
inflexible set range of sentence.

[54]

This Court examined the availability of different ranges of sentences
for fraud in
R. v. Bodnarchuk
, 2008 BCCA 39 at para. 11:

[11]
Burkart
[2006 BCCA 446] and
Dickson
[2007
BCCA 561] recognize that, in accordance with the
Criminal Code
and the
authorities, conditional sentences should be considered in every case where the
minimum criteria are met. As the Chief Justice said in
Dickson
(at para.
35):

Applying the law as laid down in
Proulx
, the proper
approach when the minimum criteria for a conditional sentencing order are met
is to consider, taking into account the fundamental purpose and principles of
sentencing, whether there are sufficient reasons for not imposing a conditional
sentence, or whether there are considerations which would mandate imprisonment,
even though a conditional sentencing order would otherwise be appropriate.
There is no presumption one way or the other.

See also paras. 63-64, where the Chief Justice said:

This Court has said more than once that general deterrence
is central to the sentencing process in cases involving large scale frauds with
serious consequences for the victims. In many cases, convictions for serious
fraud have led to the imposition of custodial sentences: see
R. v. Khan
,
[2002] B.C.J. No. 2950, 2002 BCCA 703 and
R. v. Autenreith
, [2003]
B.C.J. No. 2291, 2003 BCCA 521.

However, in cases of serious fraud or serious theft where
there are extreme personal mitigating circumstances, the courts have held that
the principle of general deterrence can be satisfied by a conditional sentence:
see
R. v. Bunn
, [2000] 1 S.C.R. 183,
R. v. Kratky
, [1997] B.C.J.
No. 3167 BCSC and
R. v. Anderson-Davis
, [2000] B.C.J. No. 88, 2000 BCSC
42.

[55]

The sentencing principles are set
out in ss. 718 to 718.2 of the
Criminal Code
. This case involves a
significant fraud, motivated by greed. Ms. Dreger pleaded guilty very early in
the proceedings, and she consented to a civil judgement in the amount of the
fraud, saving Mr. Collins from a civil trial. She has no criminal record. When
the offences began she was a single mother, raising a young child after his
father, her fiancé, died. She has suffered other losses in her life, including
her husband and more recently, her father.

[56]

She gave a statement to the court
apologizing for what she had done and indicated remorse for her actions. She
did not take full responsibility for the breakdown of Mr. Collins marriage,
but she did accept considerable responsibility. I do not think this latter fact
weighs against her.

[57]

However, she did post a blog which said scurrilous things about Mr.
Collins. She did not name him, but it is clear to anyone who knows the people
involved, to whom she is referring. In her statement to the court she said she
no longer blamed her actions on his conduct, but she did not remove the blog. This
blog is a factor that can be taken into account to reduce the weight to give to
her expression of remorse.

[58]

Ms. Dreger took a substantial sum of money from her employer, who had
trusted her implicitly. This occurred over a seven year period. Her crime had a
significant effect on her employer and his company, as well as other employees
and the outside auditors. Her moral blameworthiness is high, and general
deterrence is a significant sentencing factor. It is clear that a term of
imprisonment is required, and her counsel does not now suggest otherwise.
Weighing all of the circumstances and applying the principles of sentencing, I
conclude that a sentence of four years is a fit sentence.

[59]

I should comment on the restitution order. It is clear that Ms. Dreger
has no money to make restitution. The sentencing judge tacked on the
restitution order after he imposed a sentence. This is not the correct approach
to the imposition of a restitution order. A restitution order is part of the
sentence, and should not be an afterthought:
R. v. Nanos
, 2013 BCCA
339 at para. 14. In
Nanos
, this court set out the correct approach to
imposing a restitution order as a stand-alone order. The court also confirmed
the principle that where the offences involve theft or breach of trust
restitution should be ordered to compensate the victim, even if the offender
has little or no ability to pay, because an offender should be deprived of the
fruits of his crime (para. 17).

[60]

Therefore, I would not interfere with the restitution order.

V. CONCLUSION

[61]

I would grant leave to appeal, allow the appeal and set aside the
sentence of five years and substitute a sentence of four years in prison. I
would not disturb the order for restitution.

[62]

TYSOE J.A.
: I agree.

[63]

GOEPEL J.A.
: I agree.

[64]

TYSOE J.A.
: Leave to appeal is granted. The appeal is allowed. A
sentence of five years imprisonment is set aside and a sentence of four years
imprisonment is substituted in its place.

The
Honourable Madam Justice Bennett


